           Case 1:19-cv-00518-RP Document 24 Filed 07/29/19 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS

SERVICELLOYDSINSURANCE §
COMPANY                                       §
                                               §
       Plaintiff,                            §
                               §                             CIVIL ACTION NO. 1:19-CV-518
                               §
NORTH AMERICAN RISK SERVICES, §
INC.                                     §
                                                 §
       Defendant/Third-PartyPlaintiff,           §
                                                 §
V.


TEE & GEE GROUP,LLC;
CORECARE MANAGEMENT; AND
PRIME HEALTH SERVICES, INC.,

       Third-Party Defendants.

                                 CERTIFICATE OF SERVICE

       I, Martin S. Schexnayder, hereby certify that I am employed by Winget, Spadafora &

Schwartzberg, LLP, and am of such age and discretion as to be competent to serve papers. I

further certify that on this date I causeda copy ofthe Motion for DefaultJudgment, Affidavit in
Support of Motion for Default Judgment and proposed Default Judgment to be placed in a
postage-paid envelope addressed to the defendant, at the address stated below, which is the last
known addresses of said defendant, and deposited said envelopes in the United States mail by

both regular and certified mail, return receipt requested.

       Prime Health Services, Inc.
       331 Mallory StationRd.
       Franklin, TN 37067

                                               Respectfully submitted,

                                               WINGET,SPADAFORA &
                                               SCHWARTZBERG, LLP
             Case 1:19-cv-00518-RP Document 24 Filed 07/29/19 Page 2 of 2




                                                 By:   /s/Martin S. Schexnavder
                                                       Martin S. Schexnayder
                                                       State Bar No. 17745610
                                                       Federal Bar No 15146
                                                       Schexnayder.M(Sjwssllp, cQm

                                                 ATTORNEY IN CHARGE FOR DEFENDANT
                                             NORTHAMERICANRISKSERVICES,INC.

OF COUNSEL:

WINGET, SPADAFORA & SCHWARTZBERG, LLP
Two Riverway, Suite 725
Houston, Texas 77056
Telephone: 713-343-9200
Facsimile:   713-343-9201




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing instrument has been
duly and properly served upon all counsel herein in accordance with the Texas Rules of Civil
Procedure, on this the 29th day of July, 2019.

Anthony Icenogle
State Bar No. 10382948
ICENOGLE & BOGGINS, P. L.L. C.
6805 N. Capital ofTexas Hwy., Ste. 220
Austin, Texas 78731
Anthonyfaiicenoglefirm. com

Diane Dawley
Lewis Brisbois
Diane. dawlevfajlewisbrisbois. com


                                                       /s/ Martin S. Schexnavder
                                                       Martin S. Schexnayder
